                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RAZIEL MARTINEZ,                                  )
ID # 39585-177,                                   )
                Movant,                           )           No. 3:19-CV-2145-N-BH
vs.                                               )           No. 3:17-CR-582-N-1
                                                  )
UNITED STATES OF AMERICA,                         )
               Respondent.                        )


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are

accepted as the Findings and Conclusions of the Court.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the movant is DENIED

a Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate

Judge’s Findings, Conclusions and Recommendation in support of its finding that the movant

has failed to show (1) that reasonable jurists would find this Court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

484 (2000).

       If the movant files a notice of appeal, he must pay the $505.00 appellate filing fee or
submit a motion to proceed in forma pauperis and a properly signed certificate of inmate trust

account.

       SIGNED this 25th day of October, 2019.




                                                    UNITED STATES DISTRICT JUDGE




                                                2
